DETAILED ACTION

     Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Claims 1-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 13 April 2021.
3.	Applicant’s election without traverse of Group II (claims 12-20) in the reply filed on 13 April 2021 is acknowledged.

Drawings
4.	The drawings are objected to because in Fig. 2, there are two occurrences of reference character 20 drawn to different elements which is improper.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing 

5.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Reference characters 541a and 541b as shown in Fig. 4 are not referred to in the specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

6.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Signs 80 as recited in e.g., paragraph [0039], line 8 and paragraph [0042], line 6; interior surface 542 as recited in e.g., paragraph [0058], line 1; hinge axis 546 as recited in e.g., paragraph [0058], line 3; first side 511 as recited in e.g., paragraph [0061], line 4; second side 512 as recited in e.g., paragraph [0061], line 7; top edge 531b, bottom edge 532b and side edges 533b as recited in e.g., paragraph [0063], line 2.


Specification
7.	The disclosure is objected to because of the following informalities: 
	Waste bag 20 (e.g., paragraph [0039], line 7) and non-leaching absorbents 20 (e.g., paragraph [0039], lines 11-12) should not have the same designated reference character.
	Flat trash bin 10 (e.g., paragraph [0039], line 7) and disinfectants 10 (e.g., paragraph [0039], line 12) should not have the same designated reference character.
	Paragraph [0055], lines 1-3, what exactly is the structural difference between “front panel 530” and “lid 580” (see Fig. 3, for example)? They appear to be the same element. Clarification is respectfully requested.
Appropriate correction is required.
 





Claim Objections
8.	Claims 12, 13, 17 and 20 are objected to because of the following informalities:
	Claim 12, line 7, “...to secure a handle” should be clearly and positively recited for completeness. See claim 13, lines 1 and 2, apparently positively reciting “the handle”. The same concern holds for claims 17, line 7 and with respect to claim 20.
Appropriate correction is required.

Allowable Subject Matter
9.	Claims 12-20 would be allowable if rewritten or amended to overcome the claim objections, set forth in this Office action.

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references to Monahan et al., Scoralle, Gregory et al., Olschan et al., and Noggle are pertinent to various sealing lip or edge arrangements for dustpans.


11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL E CHIN whose telephone number is (571)272-1270.  The examiner can normally be reached on M-F 1-10pm; First Fri off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571)272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






								/RANDALL E CHIN/                                                                                                                    Primary Examiner, Art Unit 3723